Citation Nr: 1731395	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

E. Weston, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1974 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from the April 2011 rating decision of the Regional Office (RO) in New Orleans, Louisiana. In June 2013, the Veteran and his wife testified at a videoconference hearing before the Board.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board remanded the issue now on appeal to obtain a more current, adequate medical opinion and to obtain missing treatment records from the New Orleans VA Medical Center.  

The Veteran initially filed a claim of entitlement to service connection for psychiatric problems (specifically major depressive disorder with mood congruent psychosis; delusional disorder symptoms).  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue at hand from service connection for major depression to service connection for an acquired psychiatric disorder, to include PTSD and major depression.

The Board hereby REMANDS this appeal to the Agency of Original Jurisdiction (AOJ) to obtain a complete record on matters related to the most recent medical records.  VA will notify the appellant if further action is required.


REMAND

Upon further review of the record, the Board finds that a remand for additional development is warranted with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.  

The Veteran most recently has been diagnosed by a private psychiatrist with PTSD caused, in part, by a primary stressor that the Veteran claims to have occurred during his active duty service.  (Medical Treatment Record - Non-Government Facility, 6/2/15, p. 4).  Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; credible supporting evidence that the claimed in-service stressor(s) occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).

With regard to the second element set forth in 38 C.F.R. § 3.304(f), the evidence necessary to establish the claimed in-service stressor may vary depending on the circumstances of the stressor and the nature of the Veteran's service.  In this case, the alleged primary stressor did not occur in combat.  Instead, the Veteran has claimed that he personally experienced an attack by a military police dog from a kennel at Fort Leonard Wood Army base.  As discussed below, this situation most closely resembles and in-service personal assault.
 
If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor, including statements by family members, fellow service members, law enforcement authorities, hospitals, and physicians.  38 C.F.R. § 3.304(f)(5).  VA cannot deny a PTSD claim based on personal assault without first advising the claimant that evidence from sources outside his service records or evidence of behavioral changes may constitute credible supporting evidence of a stressor, and without allowing a Veteran the opportunity to either furnish this evidence or to advise VA of potential sources of such evidence.  Id.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates a personal assault occurred.  Id.

The Veteran's most recent PTSD diagnosis in May 2015 focuses on an in-service stressor the Veteran reports to have occurred while he was stationed at Fort Leonard Wood.  The Veteran claims that a military police dog attacked him one night while he was walking to his tower duty post at the base.  The Veteran alleges that a large German shepherd dog attacked him from behind, bit his right arm, knocked him down, and that he only could get the dog off of him with his gun.  The Veteran reports that he received treatment at Fort Leonard Wood Medical Center, where they administered a rabies shot, stitches, and antibiotics.  The Veteran further testified that military police investigators (MPI) and CIB questioned him about the incident.

Unfortunately, the Veteran's official service treatment records that would document such an attack and any related injuries have been lost.  In the case of missing records that have been presumed destroyed, the law imposes a heightened duty on the Board to consider the benefit of the doubt in favor of the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In his initial 2002 claim, the Veteran reported that the dog attack incident had occurred on or about "the fall of 1975."  In March 2011, VA issued a final determination letter, which stated that the service treatment records for the Veteran's honorable service period of 09-20-74 to 09-17-76 could not be located.  

Additional attempts to corroborate the Veteran's alleged dog attack stressor have not been completed.  This is because the only evidence describing this event are the Veteran's own lay statements, as noted in his 2002 claim and recounted in VA and private treatment records from 2005 until the present; and in the lay evidence and hearing testimony of his wife.  There is no other evidence to show that the events the Veteran has described actually took place. 

Public information confirms that Fort Leonard Wood continues to maintain kennels for K9 military police dogs and other military working dog units. (https://www.army.mil/article/75389/; https://www.army.mil/article/89478/)  However, the RO has not undertaken any specific action to corroborate this specific alleged stressor, and there has been no Formal Finding concerning such corroboration.

As a result, while VA has obtained probative missing records from the New Orleans VAMC pursuant to Remand instructions, the Veteran's service personnel records also may be relevant to the present case.  Moreover, VA has a heightened duty to assist the Veteran to obtain such records.  See O'Hare, 1 Vet. App. at 367; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when there exists a reasonable possibility that the records could help substantiate his claim for benefits); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments); see also 38 C.F.R. § 3.159(c)(2).  To assist in the procurement of service personnel records, VA will make as many requests as necessary to obtain the records from a Federal department or agency.  Id.  In addition, VA will make "reasonable efforts" to obtain any relevant records that are not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1).

Here, VA has not fully satisfied its duty to seek relevant records for this Veteran.  Although VA obtained and associated any surviving service treatment, VA, and private treatment records with the claims file, the Veteran's service personnel records have not been associated with this file and appear relevant to substantiate his current claim for an acquired psychiatric disorder.  Therefore, an attempt to obtain the Veteran's service personnel records must be made, to include any records related to an alleged stressor.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate service department office or other official channels, to obtain the Veteran's service personnel records and associate them with the claims file.  If the records are not available, or if the search for the records yields a negative result, that fact must be clearly documented in the claims file.

2.  After completion of the foregoing development, undertake pursuit of any additional evidence deemed necessary, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's alleged stressors; and/or procuring a VA psychiatric examination and/or opinion.

3.  After completing the foregoing actions and any other development indicated by any response received as a consequence of actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, the AOJ should provide a supplemental statement of the case to the Veteran and his representative.  After allowing an adequate opportunity for the Veteran and his representative to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2015)

	


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


